Title: To Alexander Hamilton from James Bruff, 27 May 1799
From: Bruff, James
To: Hamilton, Alexander


          
            Sir—
            Baltimore May 27. 1799—
          
          Before your communication containing recruiting instructions came to hand, I had—on my way—inlisted 4, with 1 inlisted since & 3 brought on, wou’d have made my total 8, had not the time of 1 expired the 18 instant & reduced it to 7.
          Enclosed is a Return prescribed by the Secretary of War, accompanied by the inlistments of 6 recruits with receipts—on them—for bounty, as far as I am authorized to pay: The remaining 4 dollars due each, they have agreed to purchase round-about Jackets with as an uniform undress—linen vests, half gaiters, round hats, cockades, & frills they intend to provide themselves with out of their first pay—these will not only add to their comfort & appearance; but will preserve their proper regimentals, which in well regulated Corps are only worn on duty—sundays, field days, & on particular occasions:  their undress being sufficient to distinguish them from mere Citizens & prevent desertions: But as no mention is made about Musters—I am at a loss about the mode of drawing pay—
          Being furnished with under clothing, cloth & trimmings for Coats—to be made up here at the expense of the soldiers!—also with arms &c for a company, & with 400 Dollars to recruit it; but as 63 men at 50 dollars (bounty & premium) amounts to 630, besides what may be required for pursuit of deserters & other incidental expences, 700 Dollars might not have been to much: I, therefore, conclude, advances of money to Subalterns was not intended to be from me; Yet Lieutenant Heath says he was verbally directed by the Secretary of War to put himself under my command; this happening before your letters arrive, I presumed that he was arranged to my company & intended to assist in recruiting it; therefore to save him expense & to expedite the raising a company of men, I anticipated the instructions by supplying him with some money & directing him to commence that service on the Eastern Shore—to make Easton his rendezvous & when he shou’d have 8 or 10 recruits, to send them over for clothes &c; but as my instructions & your letter are silent as to the names & agency of my Subalterns—from whom they are to derive recruiting instructions & money: I apprehend, I may have been premature in directing Mr. Heath &c. Permit me, therefore to suggest that it might relieve us from uncertainty and error if we were instructed in these particulars.
          Cannot the sphere for self and Subalterns be enlarged so as to embrace the State? Recruiting in this town appears over done; yet it has many advantages as a company rendezvous—for instruction clothing & equipment—but better men can be got in the counties—
          A good drummer cannot be hired under 2 dollars pr. day—my being deprived of mine—first to assist the marine recruiting party in Philada. until I shou’d, commence recruiting myself—and then just before I arrived; suffered to be taken by Captain Elliott as a waiter into the country of the insurgents is a considerable disadvantage to my party—It is not to be presumed that a party without musick can make as much progress—or be on equal ground with parties who have it—or that 8 or 10 dollars & a ration will procure a fifer & drummer. I hope, therefore, that you will see it expedient & just to order my drummer (who I inlisted a boy & had instructed) to join his proper company without delay—and thereby place — mine on an equal footing with the marine party here—
          On my arrival I applied to the contractor for the usual allowance of quarters for self and party; but after 10 days, search he was obliged to leave Town on business—in his absence I procured quarters containing 3 rooms for self, a small room for an orderly Serjt. to write in &c, store rooms for the clothing, arms, accoutrements &c and seperate quarters sufficient for my present party at 36 dollars 66 cents pr. Month—they are situated on the out skirts of the town—& considering the demand for houses of every discription—in all situations, and the enormous rents given, I think them not unreasonable.
          Finding it necessary to have some of my recruits inoculated, and medicine administred to a Soldier & Soldier’s child bet on with me; I mentioned it to Captain Morris, who replied that his surgeon was too much engaged with the sick at the Fort to attend in town—I have, therefore, imployed a Physician of this place—
          With respect to Major Rivardi & the court contemplated at Niagara; I will thank you to give me a fortnight’s notice before it may be necessary for me to set off—and to inform me whether witnesses, more certainly to establish the charges—may be taken with me—at whose expense, and if any allowance will be made citizens so called upon—my late orderly, First serjeant & an Artificer being now such, & important witnesses to facts intended to be established at the enquiery: Other witnesses to substantiate charges (not yet exhibited) are in the neighbourhoods of New York, Norfolk &c but will not be wanted until a Court Martial shall be orderd—which I presume will be on the sea coast. The testimony of Doctr. Coffin—& David Thompson (issuing Commissy for Mr. O’Harra) and the principal artificer—all at Niagara—will be wanted at the inquiery.
          I am advised by a friend at West Niagara that Major Rivardi—from motives you can judge of—has had some of his soldiers before a Majistrate to attest to a paper previously drawn up & intended to implicate me in some charge or charges, the nature of which he had not then learned—Nor can I conceive—But as the men I left then were principally deserters who had been taken, or had gave themselves up; I apprehend they might be got to swear anything the inventive brain of the Major cou’d suggest: I beg, however, of anything of this nature comes before you that I may be timely and particularly acquainted with it—& not suffered to be taken by surprize in a situation where I cannot procure testimony either to controvert or explain—
          The objects of this letter, I hope you will be so good as to consider separately and such as require it—please to answer—
          With respect & Esteem, I have the honor to be Your Obedient Servant
          
            J Bruff
          
          
            I have no return from Lt. Heath yet; but expect he has inlisted several—
          
          
            J. Bruff
          
          The Honble. Major Genl. Alexander Hamilton
        